Bell, J.
—The plaintiff describes himself, in the petition, as the guardian of the minor children, Virginia and Calpurnia Jones. The note sued on describes him as the “guardian of the minor children of A. Jones, deceased.” He is also described as guardian in the citation. But the *177judgment is rendered in Ms favor, naming Mm as J. J. Hodges, administrator, as aforesaid.” -He had nowhere before been called administrator, excejpt in the statement of the cause preliminary to the entry of judgment. He is called “ administrator ” in the bond for error and in the citation in error. ■
Although all this exhibits great negligenc'e in maMng up the record in the different stages of the cause, we do not think it is error, for wMch the judgment can be reversed. The words “guardian,” &c., and “administrator,” may be treated, wherever they occur, as mere surplusage, or as merely descriptive of the person named.
"We will decline, however, to award damages, because of the suing out of the writ of error. The judgment is
Apeirmed.